Relator was convicted in the County Court of Lee County of a misdemeanor, and fined $100, was placed in jail, and while so in jail a convict bond was given under the following circumstances, to wit: The defendant lived in Caldwell County (the conviction having occurred in Lee County), and the bond for hiring out the convict (relator herein) was given by a party living in Caldwell County, and all the sureties on said bond lived in Caldwell County; in *Page 494 
other words, defendant, his principal, and the sureties on the convict bond, all lived out of the county where the conviction occurred. Relator did not work for his principal, nor did the principal pay any portion of his obligation; whereupon a capias pro fine was issued, and relator placed in jail. He applied for a writ of habeas corpus. The writ was issued, the cause tried before Hon. Ed R. Sinks, District Judge, who, after hearing the case, remanded him to the custody of the officer. Relator excepted, and prosecutes this appeal.
The ruling of the court no doubt was based upon the following language, contained in article 3744, Revised Statutes 1895: "Any person who may be convicted of a misdemeanor or petty offense, and who shall be committed to jail in default of the payment of the fine and costs adjudged against him, may be worked upon the public roads or upon the county farms of the county in which such conviction is had, or be hired out to any individual, company, or corporation within the county of conviction, to remain in said county," etc. That portion of this article which forms the basis of the decision of the trial judge is found in this portion, "or be hired out to any individual, company, or corporation within the county of conviction, to remain in said county." This seems to contemplate that the hiring out can only be done by some individual, company, or corporation within the county of conviction, and binds the convict to remain in said county. This portion of the statute formerly read, "or be hired out to any individual, company, or corporation;" the words, "within the county of conviction, to remain in said county," being added by amendment. Without going into the reasons why the Legislature made these changes in the statute, they evidently intended that the hiring should be to a resident of the county, and that under said hiring the convict must remain in the county; and we therefore believe the construction of the trial court is correct, and that the bond was invalid. The judgment is affirmed.
Affirmed.